MEMORANDUM **
Miguel Giron and Maria Jimenez seek review of an order of the Board of Immigration Appeals upholding an immigration judge’s order denying their application for cancellation of removal. We dismiss the petition for review.
We lack jurisdiction to review the discretionary determination that an applicant has failed to show exceptional and extremely unusual hardship to a qualifying relative, see Romero-Torres v. Ashcroft, 327 F.3d 887, 890 (9th Cir.2003). We do not address petitioners’ contention regarding the hardship standard because petitioners failed to exhaust their administrative remedies. See Vargas v. U.S. Dept. of Immigration and Naturalization, 831 F.2d 906, 907-08 (9th Cir.1987).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.